           Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 1 of 24



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WISCONSIN


NATHAN M. POKE,
                         Plaintiff,
           vs.
                                                         Case No. 19-CV-33
CITY OF LA CROSSE, WISCONSIN,
and RON TISCHER,
                         Defendants.


                           BRIEF IN OPPOSITION TO PLAINTIFF’S
                           MOTIONS TO COMPEL NOS. I, II, AND III


           Defendants, City of La Crosse and Ronald Tischer, by their attorneys, von Briesen &

Roper, s.c., submit the following Brief in Response to Plaintiff’s Motions to Compel Nos. I, II,

and III.

                                       BACKGROUND FACTS1

           Poke began as a police officer with the City of La Crosse Police Department on August 23,

2011. (PFF 5.) He resigned his position as a police officer with the City of La Crosse Police

Department on August 10, 2016. (PFF 6.) The terms and conditions of Poke’s resignation were

memorialize in the written Separation Agreement. (PFF 3.) Poke entered into the Separation

Agreement with the City of La Crosse and the Wisconsin Professional Police Association on

August 10, 2016. (PFF 7.)

           On December 27, 2016, Poke filed a discrimination complaint with the Equal Rights

Division of the Wisconsin Department of Workforce Development. (PFF 8.) In his ERD




    1
      The designation “PFF” as used in the section “BACKGROUND FACTS” is from Defendant’s
“Proposed Findings of Fact in Support of Motion for Partial Summary Judgment” which were previously
filed with the Court on August 30, 2019, Dkt. 22.
       Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 2 of 24



Complaint, Poke alleged the City of La Crosse discriminated against him based on “race” in

violation of the Wisconsin Fair Employment Act, and his “voluntary resignation” pursuant to the

Separation Agreement was a constructive discharge. (PFF 9, Section 3; PFF 10, Section 5, ¶ 5.) In

the Statement of Discrimination that accompanied his ERD Complaint, Poke wrote:

              I was a member of the La Crosse, Wisconsin, Police Department, since
              2011. I was one of approximately two African-American officers on the
              force. In 2015, I was assigned as a Neighborhood Resource Officer
              (NRO), which was a desirable job for me. I was assigned to the same squad
              care as Officer Dan Ulrich, who is white.

              In 2015, I began to notice a pattern of misconduct on the part of Officer
              Ulrich, and I became concerned that, if I did not report it, I, myself, might
              be in serious trouble. So I made an oral report to my direct supervisor (Sgt.
              Andy Dittman, the acting Sgt. of the Vice Unit and the NRO unit).

              As a result of my report, the La Crosse Police Department commenced an
              investigation of Officer Ulrich, but the Department also commenced an
              investigation of me. Moreover, I was placed on Administrative Leave
              while Officer Ulrich was not.

              In the spring of 2016, the investigation of me had progressed to a point
              that it was clear to me the City would be seeking my termination, albeit
              for some rather petty alleged misconduct. Because I did not believe that
              there was any chance to preserve my employment and reputation by
              opposing the City’s efforts to fire me through available channels, I
              authorized my union and my attorney to negotiate for the most favorable
              terms of resignation they could.

              On August 10 and 11, 2016, respectively, the City’s representative and I
              signed an agreement that effected the termination of my employment with
              the City of La Crosse. I allege that my “voluntary resignation” pursuant to
              this agreement was a constructive discharge, since I resigned only in order
              to avoid my certain termination for alleged misconduct.

(PFF 10, Section 5.)

       Poke filed a Request to Withdraw Complaint with the Equal Rights Division of the

Wisconsin Department of Workforce Development on September 10, 2018. (PFF 11.)

Administrative Law Judge Laura J. Amundson, in an Order dated September 20, 2018, dismissed

Poke’s ERD case with prejudice. (PFF 12.) On October 17, 2018, the United States Equal

Employment Opportunity Commission issued to Poke “A Notice of Right to Sue” letter. (PFF 13.)


                                                   2
        Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 3 of 24



       Plaintiff filed this lawsuit with the United States District Court for the Western District of

Wisconsin on January 14, 2019. (Docket No. 1.) In his federal court complaint, Poke alleged the

City of La Crosse violated his “right to be free from discrimination in the terms and conditions of

employment on the basis of race and color secured … by Title VII of the Civil Rights Act of 1964

when he was placed on leave and relieved of his most significant duties, and then investigated and

constructively discharged from his employment.” (Docket No. 1, ¶¶ 166, 501.) In addition, Poke

claimed Chief Tischer violated rights secured by “the Equal Protection Clause of the Fourteenth

Amendment to the Constitution of the United States to be free from discrimination in employment

on the basis of race and color [by placing Poke on administrative leave, relieving him of significant

job duties, and by initiating an investigation into his conduct.]” (Docket No. 1, ¶¶ 166, 502.)

       Poke also claimed that Chief Tischer violated rights secured “by 42 U.S.C. § 1981 to be

free from discrimination in his employment on the basis of race when [Poke was placed on

administrative leave, relieved of significant job duties, made the subject of an investigation] and

constructively discharged from his employment.” (Docket No. 1, ¶¶ 166, 503.)

                                      DISCOVERY FACTS

       In his First Set of Written Discovery, Poke submitted two hundred and seventeen (217)

requests for admission to Defendants. (Declaration of Jeff Scott Olsen in Support of Motions to

Compel Discovery Responses, Exhibit A – Plaintiff’s First Set of Written Discovery Requests

dated May 17, 2019 (Olsen Dec., Ex A).)

       Defendants’ Responses to Plaintiff’s First Set of Discovery Requests were sent on June 18,

2019. (Declaration of Jeff Scott Olsen in Support of Motions to Compel Discovery Responses,

Exhibit D – Defendants’ Responses to Plaintiff’s First Set of Written Discovery Request dated

June 18, 2019 (Olsen Dec., Ex D).). Defendants’ Responses to Plaintiff’s First Set of Written

Discovery Request were one hundred and twenty three (123) pages in length.


                                                 3
        Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 4 of 24



        In his Second Set of Written Discovery to Defendants, Poke requested “all emails and other

electronic communications to or from any member of the La Crosse police department, human

resources office, or Mayor’s office, referencing the Plaintiff, from January 1, 2013, through

December 31, 2016.” (Declaration of Jeff Scott Olsen in Support of Motions to Compel Discovery

Responses, Exhibit B – Plaintiff’s Second Set of Written Discovery Requests dated May 20, 2019,

Request No. 2 (Olsen Dec., Ex B., Request No. 2).) Poke also requested “all emails and other

electronic communications to or from any member of the La Crosse police department, human

resources office, or Mayor’s office, referencing the police officer Anthony Clark, from January 1,

2013, through December 31, 2016.” (Olsen Dec., Ex B., Request No. 3.)2

        Poke’s Second Set of Written Discovery Requests to Defendants reads in full as follows:

                                         INTERROGATORIES

                    You are requested to respond to the following questions pursuant to
                Rule 33, Fed. R. Civ. Pro., in writing and under oath, within 30 days of
                service of this document upon your attorneys.

                    1. Please identify the person(s) answering these interrogatories,
                giving your full name, current address and any other name by which you
                have been known.

                    2. If your response to any of the following requests for admission is
                anything other than an unqualified admission, please set forth the basis for
                each denial and identify any and all documents, facts and witnesses that
                support your response.

                                   REQUESTS FOR ADMISSIONS

                    You are requested to respond to the following requests for admissions,
                pursuant to Rule 36, Fed. R. Civ. Pro. in writing, within 30 days of service
                of this document upon your attorneys. Please note that pursuant to Rule
                36, each of the following statements will be deemed admitted unless,
                within 30 days after being served, the party to whom a request is directed
                serves on the requesting party a written answer or objection signed by the

    2
      Anthony Clark filed a lawsuit, in which he identified the City of La Crosse and the La Crosse Police
Department as defendants and alleged race discrimination by both. (Dkt. 11 – Affidavit of Christopher P.
Riordan in Support of Defendants’ Motion for Protective Order, ¶ 4 (Dkt. 11, ¶ 4).) The City of La Crosse
Police Department employed Clark as a police officer from March 28, 2011 until October 28, 2015. (Dkt.
11, ¶¶ 7, 8.)


                                                     4
       Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 5 of 24



               party or its attorney. Also if you assert lack of knowledge or information
               as a reason for failing to admit or deny you must state that you have made
               reasonable inquiry and that the information you know or can readily obtain
               is insufficient to enable you to admit or deny.

                   Please admit that:

                   1. Each document you have produced in response to the following
               requests for production of documents, and each document you produced
               in connection with your initial disclosures, is genuine and authentic.

                       REQUESTS FOR PRODUCTION OF DOCUMENTS

                    You are requested, pursuant to Rule 34, Fed. R. Civ. Pro., to produce
               the following documents, by sending copies to the undersigned along with
               your responses to the foregoing interrogatories and requests for
               admissions.

                   1. Please provide all documents which you identified, to which you
               referred, or upon which you relied, in answering Plaintiff’s interrogatories
               and requests for admission, above.

                    2. Please provide all emails and other electronic communications to
               or from any member of the La Crosse police department, human resources
               office, or Mayor’s office, referencing the Plaintiff, from January 1, 2013,
               through December 31, 2016.

                    3. Please provide all emails and other electronic communications to
               or from any member of the La Crosse police department, human resources
               office, or Mayor’s office, referencing the police officer Anthony Clark,
               from January 1, 2013, through December 31, 2016.

(Olsen Dec., Ex B.)

       On May 28, 2019, Poke submitted his Third Set of Written Discovery Requests to

Defendants. Poke’s Third Set of Written Discovery Requests to Defendants reads in full as follows:

                                        INTERROGATORIES

                   INTERROGATORY NO. 1. : Please identify the person(s)
               answering these interrogatories, giving your full name, current address and
               any other name by which you have been known.

                    INTERROGATORY NO. 2. : If your response to any of the
               following requests for admission is anything other than an unqualified
               admission, please set forth the basis for each denial and identify any and all
               documents, facts and witnesses that support your response.

                   INTERROGATORY NO. 3. : Please specify all occasions from
               January 1, 2011 through December 31, 2016, when the State of Wisconsin


                                                     5
Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 6 of 24



     Department of Justice Division of Criminal Investigation was requested to
     assist with the investigation of suspected wrongdoing by an employee of the
     La Cross Police Department. For each instance, please specify:

         a. Name or names of suspected employee or employees of the
            La Crosse Police Department;
         b. Approximate beginning and ending dates of DCI involvement.
         c. Reason for the investigation.
         d. Outcome of the investigation.
         e. Employment status of suspected employee or employees of the
            La Crosse Police Department after the investigation was concluded
            and related decisions were made.

         INTERROGATORY NO. 4. : At any time from January 1, 2011
     through December 31, 2016, was there any rule, policy or practice as to when
     the participation of the DCI would be requested to assist with the
     investigation of suspected wrongdoing by an employee of the La Cross
     Police Department. If so, from when to when was it in effect and what was
     it?

         INTERROGATORY NO. 5. : Please specify all occasions from
     January 1, 2011 through December 31, 2016, when outside counsel was
     requested to assist with the investigation of suspected wrongdoing by an
     employee of the La Cross Police Department. For each instance, please
     specify:

         a. Name or names of suspected employee or employees of the
             La Crosse
         Police Department;
         b. Name of the outside counsel involved;
         c. Approximate beginning and ending dates of outside counsel
             involvement.
         d. Reason for the investigation.
         e. Outcome of the investigation.
         f. Employment status of suspected employee or employees of the
             La Crosse Police Department after the investigation was concluded
             and related decisions were made.

         INTERROGATORY NO. 6. : At any time from January 1, 2011
     through December 31, 2016, was there any rule, policy or practice as to when
     the participation of the outside counsel would be requested to assist with the
     investigation of suspected wrongdoing by an employee of the La Cross
     Police Department. If so, from when to when was it in effect and what was
     it?

         INTERROGATORY NO. 7. : Please specify all occasions from
     January 1, 2011 through December 31, 2016, when an outside investigator
     was requested to assist with the investigation of suspected wrongdoing by an
     employee of the La Cross Police Department. For each instance, please
     specify:




                                           6
Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 7 of 24



         a. Name or names of suspected employee or employees of the
            La Crosse Police Department;
         b. Name of the outside investigator involved;
         c. Approximate beginning and ending dates of outside investigator
            involvement.
         d. Reason for the investigation.
         e. Outcome of the investigation.
         f. Employment status of suspected employee or employees of the
            La Crosse Police Department after the investigation was concluded
            and related decisions were made.

          INTERROGATORY NO. 8. : At any time from January 1, 2011
     through December 31, 2016, was there any rule, policy or practice as to when
     the participation of an outside investigator would be requested to assist with
     the investigation of suspected wrongdoing by an employee of the La Cross
     Police Department. If so, from when to when was it in effect and what was
     it?

         INTERROGATORY NO. 9. : Please specify all occasions from
     January 1, 2011 through December 31, 2016, when the La Crosse Police
     Department conducted an internal investigation of alleged, suspected or
     reported wrongdoing by an employee of the La Cross Police Department. For
     each instance, please specify:

         a. Name or names of suspected employee or employees of the
            La Crosse Police Department;
         b. Approximate beginning and ending dates of internal investigation.
         c. Reason for the investigation.
         d. Outcome of the investigation.
         e. Employment status of suspected employee or employees of the
            La Crosse Police Department after the investigation was concluded
            and related decisions were made.

          INTERROGATORY NO. 10. : Please identify each instance from
     2011 through 2016 when any employee of the La Crosse Police Department
     has been the subject of a recommendation by the Chief of the Police
     Department or his delegate for a disciplinary suspension, reduction in rank
     or termination, and each case where any employee of the La Crosse Police
     Department voluntarily accepted a suspension, reduction in rank or
     termination in order to avoid formal disciplinary proceedings, by specifying:

         a.   Name of employee;
         b.   Date or approximate date of status change;
         c.   Nature of conduct upon which decision was based;
         d.   Personnel involved in investigation, if any; and
         e.   Nature of status change.

          INTERROGATORY NO. 11. : Please identify each employment
     status change by date and employment status before and after the change
     from 2011 to the present for the following:




                                           7
Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 8 of 24



         a.   Dan Ulrich
         b.   Scott Delaney
         c.   Kristine Gasch
         d.   Dale Gerbig
         e.   Anthony LaMore
         f.   Andy Rosenow
         g.   Michael Nagy
         h.   Trenton Bowe
         i.   Chuck Frandsen
         j.   Troy Nedegaard
         k.   Corrie Korn
         l.   Faling Yang
         m.   Brian Thomson
         n.   Alan Iverson
         o.   Steve Pataska
         p.   Joe Miller
         q.   James Gegenfurtner

                         REQUEST FOR ADMISSIONS

          REQUEST NO. 1.: Each document you have produced in response
     to the following requests for production of documents, and each document
     you produced in connection with your initial disclosures, is genuine and
     authentic.

              REQUEST FOR PRODUCTION OF DOCUMENTS

         REQUEST NO. 1.: Please provide copies of all documents,
     including electronically stored information, relating to any allegation,
     complaint, report or information, and all investigatory, disciplinary or
     corrective actions and communications resulting therefrom, from 2011
     through 2016, that La Crosse Police Officer Dan Ulrich had told a person he
     had stopped that he would kill him and rip his heart out. (The subject of this
     threat may have recorded the incident on his phone, and this request
     encompasses all audiovisual records as well.)

         REQUEST NO. 2.: Please provide copies of all documents,
     including electronically stored information, relating to any allegation,
     complaint, report or information, and all investigatory, disciplinary or
     corrective actions and communications resulting therefrom, from 2011
     through 2016, that La Crosse Police Officer Dan Ulrich had improperly taken
     time away from his duties to lift weights.

         REQUEST NO. 3.: Please provide copies of all documents,
     including electronically stored information, relating to any allegation,
     complaint, report or information, and all investigatory, disciplinary or
     corrective actions and communications resulting therefrom, from 2011
     through the present, that La Crosse Police Officer Dan Ulrich has lied under
     oath in a trial or deposition.




                                           8
Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 9 of 24



         REQUEST NO. 4.: Please provide copies of all documents,
     including electronically stored information, relating to any allegation,
     complaint, report or information, and all investigatory, disciplinary or
     corrective actions and communications resulting therefrom, from 2011
     through 2016, of any other alleged misconduct by Officer Dan Ulrich.

         REQUEST NO. 5.: Please provide copies of all documents,
     including electronically stored information, relating to any allegation,
     complaint, report or information, and all investigatory, disciplinary or
     corrective actions and communications resulting therefrom, from 2011
     through 2016, that La Crosse Police Officer Scott Delaney had been
     improperly drinking alcohol or had been improperly under the influence of
     alcohol while on duty.

         REQUEST NO. 6.: Please provide copies of all documents,
     including electronically stored information, relating to any allegation,
     complaint, report or information, and all investigatory, disciplinary or
     corrective actions and communications resulting therefrom, from 2011
     through 2016, of any other alleged misconduct by Officer Scott Delaney.

         REQUEST NO. 7.: Please provide copies of all documents,
     including electronically stored information, relating to any allegation,
     complaint, report or information, and all investigatory, disciplinary or
     corrective actions and communications resulting therefrom, from 2011
     through 2016, that La Crosse Police Department employee Kristine Gasch
     had improperly taken anything from the evidence room.

         REQUEST NO. 8.: Please provide copies of all documents,
     including electronically stored information, relating to any allegation,
     complaint, report or information, and all investigatory, disciplinary or
     corrective actions and communications resulting therefrom, from 2011
     through 2016, of any other alleged misconduct by Kristine Gasch.

         REQUEST NO. 9.: Please provide copies of all documents,
     including electronically stored information, relating to any allegation,
     complaint, report or information, and all investigatory, disciplinary or
     corrective actions and communications resulting therefrom, from 2011
     through 2016, that La Crosse Police Officer Dale Gerbig had driven a motor
     vehicle while under the influence of alcohol. In particular, there may be an
     email that sent to surrounding departments inquiring about hit-and-run
     incidents after this matter became known to the Chief of Police.

         REQUEST NO. 10.: Please provide copies of all documents,
     including electronically stored information, relating to any allegation,
     complaint, report or information, and all investigatory, disciplinary or
     corrective actions and communications resulting therefrom, from 2011
     through 2016, of any other alleged misconduct by Dale Gerbig.

         REQUEST NO. 11.: Please provide copies of all documents,
     including electronically stored information, relating to any allegation,
     complaint, report or information, and all investigatory, disciplinary or


                                          9
Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 10 of 24



      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Officer Anthony LaMore had engaged
      in an unauthorized investigation.

          REQUEST NO. 12.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Officer Anthony LaMore had
      improperly stopped or detained a person or persons.

          REQUEST NO. 13.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Officer Anthony LaMore had disobeyed
      an order or orders.

          REQUEST NO. 14.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, of any other alleged misconduct by Anthony LaMore.

          REQUEST NO. 15.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Officer Andy Rosenow improperly
      spent time with his girlfriend while on duty.

          REQUEST NO. 16.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Officer Andy Rosenow improperly
      shared information about an ongoing investigation into steroid sales at a local
      gym.

          REQUEST NO. 17.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, of any other alleged misconduct by La Crosse Police Officer
      Andy Rosenow.

          REQUEST NO. 18.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Employee Michael Nagy was sleeping


                                           10
Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 11 of 24



      in his work vehicle or was otherwise physically or mentally compromised
      while on duty. This response should include any citizen call-ins for welfare
      checks on this officer.

          REQUEST NO. 19.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, of any other alleged misconduct by La Crosse Police
      employee Michael Nagy.

          REQUEST NO. 20.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Officer Trenton Bowe used racially
      inappropriate language.

          REQUEST NO. 21.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Officer Trenton Bowe neglected the
      police dog he was charged with caring for as a member of the K-Nine Unit.

          REQUEST NO. 22.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, of any other alleged misconduct by La Crosse Police Officer
      Trenton Bowe.

           REQUEST NO. 23.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Officer Chuck Frandsen called another
      officer a “faggot.”

          REQUEST NO. 24.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that led to La Crosse Police Officer Chuck Frandsen’s removal
      as head of the S.W.A.T. Unit.

          REQUEST NO. 25.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011




                                          11
Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 12 of 24



      through 2016, of any other alleged misconduct by La Crosse Police Officer
      Chuck Frandsen.

          REQUEST NO. 26.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Officer Troy Nedegaard improperly
      worked overtime or improperly claimed to have worked overtime.

          REQUEST NO. 27.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, of any other alleged misconduct by La Crosse Police Officer
      Troy Nedegaard.

          REQUEST NO. 28.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Officer Corrie Korn violated hunting
      laws.

          REQUEST NO. 29.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Officer Corrie Korn used excessive
      force.

          REQUEST NO. 30.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, of any other alleged misconduct by La Crosse Police Officer
      Corrie Korn.

          REQUEST NO. 31.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Officer Faling Yang violated hunting
      laws.

          REQUEST NO. 32.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, of any other alleged misconduct by La Crosse Police Officer
      Faling Yang.


                                         12
Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 13 of 24



           REQUEST NO. 33.: Please provide copies of all documents,
      including electronically stored information, relating to the decision to permit
      La Crosse Police Officer Faling Yang to remain employed by the department
      after being criminally convicted in federal court.

          REQUEST NO. 34.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police employee Brian Thomson stole from the
      evidence room.

          REQUEST NO. 35.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, of any other alleged misconduct by La Crosse Police Officer
      Brian Thomson.

           REQUEST NO. 36.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Sergeant Alan Iverson threatened to kill
      his family or others.

          REQUEST NO. 37.: Please provide copies of all documents,
      including electronically stored information, relating to the termination of
      La Crosse Police Sergeant Alan Iverson’s employment by the city of
      La Crosse and the resolution of any claims associated therewith.

          REQUEST NO. 38.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, of any other alleged misconduct by La Crosse Police Sergeant
      Alan Iverson.

          REQUEST NO. 39.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011
      through 2016, that La Crosse Police Sergeant Steve Pataska had been
      unavailable when he was supposed to be on duty. (Officer Jeremy
      Reindfleish may have complained about this in 2012-2013.)

          REQUEST NO. 40.: Please provide copies of all documents,
      including electronically stored information, relating to any allegation,
      complaint, report or information, and all investigatory, disciplinary or
      corrective actions and communications resulting therefrom, from 2011




                                            13
       Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 14 of 24



               through 2016, of any other alleged misconduct by La Crosse Police Sergeant
               Steve Pataska.

                   REQUEST NO. 41.: Please provide copies of all documents,
               including electronically stored information, relating to any allegation,
               complaint, report or information, and all investigatory, disciplinary or
               corrective actions and communications resulting therefrom, from 2011
               through 2016, that La Crosse Police Officer Joe Miller had used racially
               inappropriate language.

                   REQUEST NO. 42.: Please provide copies of all documents,
               including electronically stored information, relating to any allegation,
               complaint, report or information, and all investigatory, disciplinary or
               corrective actions and communications resulting therefrom, from 2011
               through 2016, of any other alleged misconduct by La Crosse Police Officer
               Joe Miller.

                   REQUEST NO. 43.: Please provide copies of all documents,
               including electronically stored information, relating to any allegation,
               complaint, report or information, and all investigatory, disciplinary or
               corrective actions and communications resulting therefrom, from 2011
               through 2016, that La Crosse Police Officer James Gegenfurtner had driven
               while under the influence of alcohol.

                   REQUEST NO. 44.: Please provide copies of all documents,
               including electronically stored information, relating to any allegation,
               complaint, report or information, and all investigatory, disciplinary or
               corrective actions and communications resulting therefrom, from 2011
               through 2016, of any other alleged misconduct by La Crosse Police Officer
               James Gegenfurtner.

                    REQUEST NO. 45.: Please provide copies of all documents,
               including electronically stored information, relating to any allegation,
               complaint, report or information, and all investigatory, disciplinary or
               corrective actions and communications resulting therefrom, from 2011
               through 2016, that La Crosse Police Officers had taken or otherwise
               interfered with the Plaintiff’s property or police clothing or equipment.

(Declaration of Jeff Scott Olsen in Support of Motions to Compel Discovery Responses, Exhibit C

– Plaintiff’s Third Set of Written Discovery Requests dated May 28, 2019 (Olsen Dec., Ex C).)

       On June 18, 2019, Defendants filed a motion for a protective order pursuant to Rule 26(c)

of the Federal Rules of Civil Procedure along with a brief in support. (Dkts. 9, 10.) Defendants

moved the Court for an order to preclude the discovery sought by Poke in his Second Set of Written




                                                  14
       Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 15 of 24



Discovery Requests, as the burden, expense and relevance of the proposed discovery was

outweighed by the likely benefits.

       Assistant Police Chief for the City of La Crosse, Robert Abraham, noted in his June 17,

2019 affidavit that the IT Department for the City of La Crosse Police Department found

approximately fifty-seven thousand, four hundred and seventeen (57,417) emails with either the

name “Poke” or “Clark.” (Dkt. 12, ¶ 3.)

       In a June 25, 2019 telephone conversation with counsel for Defendants, Plaintiff’s counsel

agreed to a postponement of Defendants’ response to Plaintiff’s Third Set of Written Discovery

Requests until a discussion was held with the Information and Technology (“IT”) Department for

the City of La Crosse Police Department to help narrow the scope of Plaintiff’s discovery requests.

(Declaration of Christopher P. Riordan, ¶ 3 (Riordan Decl., ¶ 3).) The June 25, 2019 telephone

conversation was followed up by a letter to Plaintiff’s counsel dated June 26, 2019 confirming the

agreement. (Riordan Decl., Ex. A, ¶ 4.) A second letter was sent on June 27, 2019 to Plaintiff’s to

counsel arrange a conference call with the IT Department for the City of La Crosse Police

Department. (Riordan Decl., Ex. B, ¶ 5.)

       Counsel for Defendants later informed Plaintiff’s counsel in an email dated July 16, 2019

that the person who handled litigation requests for the police department was out until July 29,

2019. (Riordan Decl., Ex. C, ¶ 6.) In his August 1, 2019 reply, Plaintiff’s counsel suggested a

preliminary production starting with August through September of 2015, instead of 2011 as set

forth in Poke’s discovery requests. (Riordan Decl., Ex. C, ¶ 6.)

       A search was run for documents with references to Anthony Clark, Tony Clark, Clark,

Nathan Poke, Nate Poke, and Poke for the period starting August 1, 2015 through September 30,




                                                 15
        Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 16 of 24



2015. The results for the search were sent to Plaintiff’s counsel in an email dated August 9, 2019.

The August 9, 2019 email states:

               Jeff:

               I had the IT Director run your most recent request. These are the results:

                       Search                           Items Found
                       Anthony Clark                    32
                       Clark                            1870
                       Nate Poke                        60
                       Nathan Poke                      95
                       Poke                             696
                       Tony Clark                       99

               The new search came up with 2,852 documents. I think we still need to
               narrow the request. I believe we can tell the court we are working on
               narrowing the parameters of the request and not reached an impasse on
               discovery.

               Chris

(Riordan Decl., Ex. D, ¶ 7.)

        Plaintiff’s counsel, in an email dated August 12, 2019, refined the preliminary discovery

request by eliminating emails that Poke was either a recipient of or a sender. (Riordan Decl., Ex. E,

¶ 8.)

        On August 15, 2109, Magistrate Judge Stephen L. Crocker conducted a telephonic hearing

with regard to Defendants’ Motion for Protective Order. In light of the progress the parties were

making concerning discovery issues, the Court denied Defendants’ Motion without prejudice. See

August 15, 2019 Text Order.

        A new search was run for documents with references to Anthony Clark, Tony Clark, Clark,

Nathan Poke, Nate Poke, and Poke for the period starting August 1, 2015 through September 30,

2015, excluding emails that Poke was either a recipient of or a sender. The results for the search

were emailed to Plaintiff’s counsel on August 26, 2019. The August 26, 2019 email read:



                                                   16
       Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 17 of 24



       Jeff:

                I had the IT Director ran the new request and obtained the following
                results:

                        Search                       Items Found
                        Anthony Clark                32
                        Clark                        1883
                        Nate Poke                    60
                        Nathan Poke                  95
                        Poke                         696
                        Tony Clark                   99

                I will ask if copies can be sent to me for review.

                Chris

(Riordan Decl., Ex. F, ¶ 9.)

       A link to a zip file was sent to counsel for Defendants on September 17, 2019, by the IT

Director for the City of La Crosse Police Department. (Riordan Decl., ¶ 10.) Over two thousand

pages of documents were produced with references to Nathan Poke, Nate Poke, Anthony Clark,

and Tony Clark for the period starting August 1, 2015 through September 30, 2015. (Riordan

Decl., ¶ 11.)

       On December 16, 2019, Plaintiff’s counsel was sent a CD with documents that referenced

“Nathan Poke” and “Nate Poke” with a date range starting August 1, 2015 through September 30,

2015. (Riordan Decl., ¶ 12.) Plaintiff’s counsel was sent a second CD also on December 16, 2019,

with documents that referenced “Anthony Clark” and “Tony Clark” with a date range starting

August 1, 2015 through September 30, 2015. (Riordan Decl., ¶ 13.)

       Along with the review of over two thousand pages of documents with references to Nathan

Poke, Nate Poke, Anthony Clark, and Tony Clark, counsel for Defendants was preparing for a trial

scheduled for November 4, 2019, which was adjourned a week prior to trial, and preparing for a




                                                    17
         Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 18 of 24



trial scheduled for December 2, 2019, which settled during the first week of trial. (Riordan Decl.,

¶ 14.)

                                   STANDARD OF REVIEW

         “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party's claim or defense and proportional to the needs of the case, considering the importance of

the issues at stake in the action, the amount in controversy, the parties' relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.

Civ. P. 26(b)(1).

         In other words, considerations of both relevance and proportionality now expressly govern

the scope of discovery. Fed. R. Civ. P. 26(b)(1) advisory committee’s note to the 2015 amendment.

Relevance is “construed broadly to encompass any matter that bears on, or that reasonably could

lead to other matter that could bear on, any issue that is or may be in the case.” Oppenheimer Fund,

Inc. v. Sanders, 437 U.S. 340, 351 (1978); see Rowan v. Sunflower Elec. Power Corp., No. 15-

9227, 2016 WL 3745680, at *2 (D. Kan. July 13, 2016) (applying Oppenheimer after the 2015

amendment); see also Kennicott v. Sandia Corp., 327F.R.D. 454, 469 (D.N.M. 2018) (analyzing

the 2015 amendment and concluding the amendment did not change the scope of discovery).

         The 2015 amendments to Rule 26, which expressly include the requirement of

proportionality, “emphasize the need to impose ‘reasonable limits on discovery through increased

reliance on the common-sense concept of proportionality.’” Roberts v. Clark County School Dist.,

312 F.R.D. 594, 603 (D. Nev. January 11, 2016) (quoting John Roberts, 2015 Year End Report on

the Federal Judiciary (Dec. 31, 2015). The fundamental principle of amended Rule 26(b)(1) is

“that lawyers must size and shape their discovery requests to the requisites of a case.” Id.




                                                 18
       Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 19 of 24



       The burden of demonstrating relevance remains on the party seeking discovery. “A party

seeking discovery of relevant, non-privileged information must show, before anything else, that

the discovery sought is proportional to the needs of the case.” Gilead Scis, Inc. v. Merck & Co,

Inc., No. 5:13-CV-04057-BLF, 2016 WL 146574, at *1 (N.D.Cal. Jan. 13, 2016).

       “The Rule 26 proportionality test allows the Court to ‘limit discovery if it determines that

the burden of the discovery outweighs its benefit.’” In re IKB Deutsche Industriebank AG, No. 09

CV 7582, 2010 WL 1526070, at *5 (N.D.Ill. Apr. 8, 2010). District courts have broad discretion

to control discovery, including the ability to limit the frequency and extent of discovery when it is

unreasonably cumulative or duplicative, the party seeking discovery has had ample opportunity to

obtain the information, or the proposed discovery is beyond the scope of Rule 26(b)(1). Fed. R.

Civ. P. 26(b)(2)(C); Patterson v. Avery Dennison Corp., 281 F.3d 676, 681 (7th Cir. 2002).

       Under Fed. R. Civ. P. 26(c)(1), upon a showing of good cause, this Court may also issue

an order to protect a party “from annoyance, embarrassment, oppression, or undue burden or

expense,” including forbidding discovery or limiting discovery to certain matters. “Subsection (c)

[of Rule 26] underscores the extensive control that district courts have over the discovery process,

authorizing courts to make ‘any order which justice requires to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense’ (emphasis added).” United

States v. Columbia Broadcasting System, Inc., 666 F.2d 364, 369 (9th Cir. 1982).

                                           ARGUMENT

       In his Third Set of Written Discovery Requests, Poke submitted eleven (11) interrogatories

to Defendants. Interrogatory Nos. 3, 5, 7, 9, 10, and 11 of Plaintiff’s Third Set of Written Discovery

Requests have five (5) subparts, six (6) subparts, six (6) subparts, five (5) subparts, five (5)

subparts, and seventeen (17) subparts, respectively. The total number of interrogatories including

subparts is fifty-five (55). The number of interrogatories in Plaintiff’s Third Set of Written


                                                 19
       Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 20 of 24



Discovery Requests violates Federal Rule of Civil Procedure 33. “Unless otherwise stipulated or

ordered by the court, a party may serve on any other party no more than 25 written interrogatories,

including all discrete subparts.” Fed. R. Civ. P. 33.

       Poke, in his Third Set of Written Discovery Requests, also submitted forty-five (45)

requests for production of documents. In each request, Poke asked Defendants to produce “copies

of all documents, including electronically stored information, relating to any allegation, complaint,

report or information, and all investigatory, disciplinary or corrective actions and communications

resulting therefrom, from 2011 through 2016” that involved some type of alleged disciplinary action

taken against a La Crosse police officer.

       In the Discrimination Complaint filed with the Equal Rights Division of the Wisconsin

Department of Workforce Development, Poke stated discrimination began on September 11, 2015

and ended August 10, 2016.




(Dkt. 11, Ex. 2, Section 4.)

       Poke now requests documents from 2011, which is four years prior to the start of any

alleged discrimination, as identified in Poke’s ERD Discrimination Complaint. In addition, the

document requests are for disciplinary actions that did not occur between September 11, 2015 and

August 10, 2016, in many cases. Standards and procedures for discipline may have been different

for those earlier disciplinary actions; therefore, the documents would not be relevant. Further, most

of the disciplinary actions listed in Poke’s forty-five (45) requests for production are for actions

unlike the actions for which Poke was allegedly disciplined. Discipline for actions unlike the

actions undertaken by Poke cannot be relevant to the issues in this case.




                                                 20
       Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 21 of 24



       Poke filed a discrimination complaint with the Equal Rights Division of the Wisconsin

Department of Workforce Development on December 27, 2016, ERD Case No. CR201604903,

and cross-filed the complaint with the U.S. Equal Opportunity Commission, EEOC Case No.

26G201700359C. (PFF 8.) When the ERD and EEOC enter into a work-sharing agreement, the

applicable statute of limitations for any claim brought under the Wisconsin Fair Employment Act

of Title VII of the Civil Rights Act is 300 days. See Wis. Stat. § 111.39(1); 42 U.S.C. § 2000e-

5(e)(1). A claim filed outside of this 300 day period is time-barred. Nat’l R. R. Passenger Corp.

v. Morgan, 536 U.S. 101, 110 (2002).

       The United States Supreme Court in Nat’l R. R. Passenger Corp. v. Morgan held that “[a]

discreet, retaliatory or discriminatory act ‘occurred’ on the day that it ‘happened’. A party,

therefore, must file a charge within 180 [EEOC limitations] or 300 days of the date of the act or

lose the ability to recover for it.” Nat’l R. R. Passenger Corp. v. Morgan, 536 U.S. at 110. The

Supreme Court went onto explain, “discreet discriminatory acts are not actionable if time-barred,

even when they are related to acts alleged in timely-filed charges.” Id. at 113.

       Poke did not alleged a continuing violation. He alleged the first incident of discrimination

occurred on September 11, 2015, and he resigned from the City of La Crosse Police Department

on August 10, 2016. As Poke filed his Complaint with the ERD and EEOC on December 27, 2016,

March 2, 2016 would predate the filing by 300 days. As such, the relevant time period for any

claim against Defendants starts March 2, 2016 and ends when Poke resigned on August 10, 2016.

Any request for documents outside the period that starts March 2, 2016 and ends August 10, 2016

cannot be relevant to Plaintiff’s claims of discrimination.

       “The discovery rules are not a ticket to an unlimited, never-ending exploration of every

conceivable matter that captures an attorney's interest. Vakharia v. Swedish Covenant Hosp., 1994




                                                 21
       Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 22 of 24



WL 75055 at *2 (N.D. Ill. 1994) (Moran, J.). “Parties are entitled to a reasonable opportunity to

investigate the facts-and no more.” Id. Even before the limitation in Rule 26 that a party may obtain

discovery on matters relevant to a claim or defense, the Supreme Court had cautioned that the

requirement of Rule 26 that the material sought in discovery be ‘relevant’ should be firmly applied,

and that ‘judges should not hesitate to exercise appropriate control over the discovery process.’

Herbert v. Lando, 441 U.S. 153, 99 S.Ct. 1635, 60 L.Ed.2d 115 (1979). See also Oppenheimer

Fund, Inc., 437 U.S. [340,] at 352, 98 S.Ct. 2380 [57 L.Ed.2d 253 91978)].

       In contravention to the principles of proportionality and common sense, Poke, in his

Second Set of Written Discovery Requests, asked Defendants to produce all emails/electronic

communications referencing either Nathan Poke or Anthony Clark for the period starting

January 1, 2013 and ending December 31, 2016 – a period that starts two (2) years, eight (8)

months, and ten (10) days before September 11, 2015, the first day Poke claimed discrimination.

Plaintiff also requests emails and other electronic communications referencing Nathan Poke for a

period that includes August 10, 2016 through December 31, 2016 – a period that is approximately

four (4) months and twenty (20) days after August 10, 2016, the last day Poke claimed

discrimination.

       With regard to Anthony Clark, Plaintiff requests emails and other electronic

communications referencing Clark for the period that includes January 1, 2013, through

December 31, 2016. The City of La Crosse Police Department employed Clark from March 28,

2011 through October 28, 2015. (Dkt. 11, ¶¶ 7, 8.) Plaintiff’s document request includes a period

that extends one (1) year, two (2) months, and three (3) days passed the date Clark left the

department.




                                                 22
       Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 23 of 24



       Poke requested documents for a period both before and after the alleged discrimination. He

has also requested documents for a period of time that is three (3) years, eleven (11) months, and

thirty (30) days in length. Poke did not included any other qualifier in his requests that would focus

discovery on the allegations made in this lawsuit. As evidenced by the wide breadth of Poke’s

document requests, he has neither sized nor shaped his discovery to the requisites of a case.

       As noted by Assistant Police Chief for the City of La Crosse, Robert Abraham in his

June 17, 2019 affidavit, the IT Department for the City of La Crosse Police Department found

fifty-seven thousand, four hundred and seventeen (57,417) emails with either the name “Poke” or

“Clark.” (Dkt. 12, ¶ 3.) To respond to Plaintiff’s Second Set of Written Discovery Request, defense

counsel must review all fifty-seven thousand, four hundred and seventeen (57,417) emails to

determine whether any email includes privileged material or personal information of individuals

other than Poke or Clark. A review of this magnitude would involve countless hours of attorney

time at an enormous cost to the Defendants.

       Plaintiff also claims he is entitled to documents related to internal police investigations.

This statement is contrary to Wisconsin Statute § 19.35(1)(am). A police officer is not entitled to

inspect records of an internal investigation pertaining to the officer under Wisconsin Statute

§ 19.35(1) (am), if the factual circumstances reasonably fall within one or more of the statutory

exceptions to (am), including if the officer was the subject of an investigation “in connection with

a complaint.”

                                          CONCLUSION

       The 2015 amendments to Rule 26, which expressly include the requirement of

proportionality, “emphasize the need to impose ‘reasonable limits on discovery through increased

reliance on the common-sense concept of proportionality.’” Roberts v. Clark County School Dist.,




                                                 23
             Case: 3:19-cv-00033-slc Document #: 38 Filed: 12/23/19 Page 24 of 24



312 F.R.D. 594, 603 (D. Nev. January 11, 2016) (quoting John Roberts, 2015 Year End Report on

the Federal Judiciary (Dec. 31, 2015).

             Courts have noted that a failure to exercise control results in needless and enormous costs

to the litigants and to the administration of justice. Sapia v. Bd. of Educ. of City of Chicago, 328

F.R.D. 506, 508-09, 2019 WL 166991, at *2 (N.D. Ill. Jan. 11, 2019) citing Sapia v. Bd. of Educ.

of City of Chicago, NO. 14 C 7946, 2017 WL 2060344, at *2 (N.D. Ill. May 15, 2017).

             In this matter, most (if not all) of Plaintiff’s discovery is outside the relevant time period.

Plaintiff’s discovery does not request information concerning his specific allegations of

discrimination or information relevant to the type of discrimination Plaintiff has alleged. The

breath and amount of discovery requested is unduly burdensome and overtly expense. Further,

Poke has failed to demonstrate that the discovery sought is proportional to the needs of the case.

As such, Defendants, City of La Crosse and Ronald Tischer, request that the Court deny Plaintiff’s

Motions to Compel Nos. I, II, and III.


             Dated this 23rd day of December, 2019.

                                                        s/ Christopher P. Riordan
                                                        Christopher P. Riordan
                                                        von BRIESEN & ROPER, s.c.
                                                        411 East Wisconsin Ave., Suite 1000
                                                        Milwaukee, WI 53202
                                                        (414) 287-1268 Phone
                                                        (414) 276-6281 Fax
                                                        criordan@vonbriesen.com
                                                        Attorneys for Defendants
34132996_1




                                                       24
